Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/03/2020, regarding the double patenting rejections, have been fully considered but they are not persuasive. Applicant states that reference patent 10,281,547 does not disclose 

    PNG
    media_image1.png
    314
    514
    media_image1.png
    Greyscale

	However, claims 22-24 of ‘547 discloses said limitations. The examiner has decided to more clearly show the similarities between the current application’s claims and the reference’s claims below. 
	Applicant also states that reference patent 10,261,154 does not disclose 

    PNG
    media_image1.png
    314
    514
    media_image1.png
    Greyscale

	However, claim 1 of ‘154 discloses said limitations. Therefore, the applicant’s arguments are not considered persuasive and the double patenting rejections stand. The double patenting rejections will be explained more thoroughly in this office action to show the similarities between the instant application claims and the reference patents. 

Applicant’s arguments, see pages 11-13 of applicant arguments/remarks, filed 12/03/2020, with respect to the previous 112 rejections have been fully considered and are persuasive.  The previous 112 rejections have been withdrawn. 

Applicant's arguments filed 12/03/2020, regarding the prior art rejections, have been fully considered but they are not persuasive. Applicant states that secondary reference, Park, does not disclose the equations disclosed in claim 1. Applicant then goes on to disclose that the office action, is at best, incomplete because the equations are not addressed. 
The examiner respectfully disagrees. The cited portions of Park ([0014], [0036]) disclose at least the first claimed equation. The office action expressly cited  ([0014], [0036]) for each variable of the equations and therefore, it would therefore be clear that said citations also teach the claimed equations. Therefore, the examiner believes that office action is complete. 
	Applicant then argues that the equations disclosed in ([0014], [0036]) of Park are different from the claimed invention. Applicant goes on to state that the claims expressly disclose a pulse sequence that includes “acquisition blocks” such that "Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i," "Ri is the sum of rotational effects that occur during acquisition block i," and "Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i." Applicant then states that Park teaches a Turbospin Echo pulse sequence  and that the turbospin echo pulse sequence does not include acquisition blocks. 
	The examiner respectfully disagrees. Park teaches acquisitions blocks [0014, wherein repetition time (TR) is the time between two excitation pulses. See also Fig. 10, which teaches multiple TRs. An “acquisition block” would be similar to one TR of the turbospin echo pulse sequence.]. Further, claim 1 does not explicitly state “blocks” (plural). Also, the other reference used in the rejection, Ma, teaches a plurality of acquisition blocks [Page 188 and Fig. 1] so the combination of Ma and Park also teach acquisition blocks. Therefore, the arguments are not considered persuasive and the prior art rejections of the independent claims stand.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,281,547. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-32 of ‘547 teach all the limitations of claims 1-14 of the current application.
 *Please see the seminaries (bolded) between the current application and reference ‘547.
Instant application
Reference: ‘547
1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals; determining a signal evolution from the acquired NMR signal; finding a selected entry in the set of known signal evolutions that matches the signal evolution; retrieving, from stored MR parameters associated with the selected entry, one or more quantitative MR parameter values; producing, from the quantitative values, quantitative maps associated with the one or more quantitative MR parameter values; wherein the set of known signal evolutions includes a signal selected from a set of signals described by:    

    PNG
    media_image2.png
    210
    335
    media_image2.png
    Greyscale

where: So is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i;    Ri is the sum of rotational 
accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation that employed a diffusion-weighted double-echo (DWDE) pulse sequence, where the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal; determining a signal evolution from the acquired NMR signal; finding a selected entry in the set of known signal evolutions that matches the signal evolution; retrieving, from stored MR parameters associated with the selected entry, quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and simultaneously producing, from the quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species.

21. The method of claim 1, where the set of known signal evolutions includes a signal selected from a set of signals described by: Si=RiEi( Si-1) where: S0 is the default or equilibrium magnetization, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Rj is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i. 

    22. The method of claim 1, where the set of known signal evolutions includes a signal selected from a set of signals described by:
 
    PNG
    media_image3.png
    112
    156
    media_image3.png
    Greyscale

where: S0 is the default or equilibrium magnetization, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Ri is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i. 

    23. The method of claim 1, where the set of known signal evolutions includes a signal selected from a set of signals described by:
 
    PNG
    media_image4.png
    56
    141
    media_image4.png
    Greyscale

 where: S0 is the default or equilibrium magnetization, NS is the number of spins, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Ri is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

24. The method of claim 1, where the set of known signal evolutions includes a signal selected from a set of signals described by: 

    PNG
    media_image5.png
    148
    212
    media_image5.png
    Greyscale

where: S.sub.0 is the default or equilibrium magnetization, NS is the number of spins, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Ri is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation that employed a diffusion-weighted double-echo (DWDE) pulse sequence, where the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal; determining a signal evolution from the acquired NMR signal; finding a selected entry in the set of known signal evolutions that matches the signal evolution; retrieving, from stored MR parameters associated with the selected entry, quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and simultaneously producing, from the quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species.
3. The method of claim 2, further comprising: controlling an NMR apparatus to produce the MRF excitation using the DWDE pulse sequence by applying RF energy to the volume in an object in a series of variable sequence 
 comprising: controlling an NMR apparatus to produce the MRF excitation using the DWDE pulse sequence by applying RF energy to the volume in an object in a series of variable sequence blocks, where a sequence block includes one or more excitation phases, one or more readout phases, and one or more waiting phases, where the RF energy applied during a sequence block causes the one or more resonant species in the volume to simultaneously produce individual NMR signals, and where at least one member of the series of variable sequence blocks differs from at least one other member of the series of variable sequence blocks in at least N sequence block parameters, N being an integer greater than one, and controlling the NMR apparatus to acquire the simultaneously produced individual NMR signals.

1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation that employed a diffusion-weighted double-echo (DWDE) pulse sequence, where the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal; determining a signal evolution from the acquired NMR signal; finding a selected entry in the set of known signal evolutions that matches the signal evolution; retrieving, from stored MR parameters associated with the selected entry, quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and simultaneously producing, from the quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species.
5. The method of claim 4, wherein producing quantitative maps associated with the one or more quantitative MR parameter values comprises: simultaneously producing, from the retrieved quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) 
quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and simultaneously producing, from the quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species.


    PNG
    media_image6.png
    70
    240
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    314
    media_image7.png
    Greyscale

where: So is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block :; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.
a nuclear magnetic resonance (NMR) logic that receives a first set of data from a magnetic resonance fingerprinting (MRF) apparatus that repetitively and variably samples a (k, t, E) space associated with an object to acquire a set of NMR signals, where the MRF apparatus applies RF energy to the object according to an MRF diffusion-weighted double-echo (DWDE) pulse sequence, where the set of NMR signals includes transient-state signals associated with the MRF DWDE pulse sequence, a free induction decay signal, and a spin echo signal, where members of the first set of data are associated with different points in the (k, t, E) space, where t is time and E includes at least T1, T2, proton density, and apparent diffusion co-efficient, T1 being spin-lattice relaxation, and T2 being spin-spin relaxation, and where one or more of, t and E, vary non-linearly; a signal logic that produces an NMR signal evolution from the first set of data; a matching logic that selects, from a collection of stored signal evolutions, a stored signal evolution that matches the NMR signal evolution, and a quantitative mapping logic that simultaneously produces quantitative maps for T1, T2, proton density, and diffusion associated with the object based, at least in part, on the stored signal evolution that matches the NMR signal evolution and displays the quantitative maps.

30. The apparatus of claim 25, where the collection of stored signal evolutions include a signal selected from: 

    PNG
    media_image8.png
    355
    169
    media_image8.png
    Greyscale

where: S0 is the default or equilibrium magnetization, NS is a number of spins, Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, Ri is the combination of rotational effects that occur during acquisition block i, and Ei is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

25. An apparatus, comprising: a nuclear magnetic resonance (NMR) logic that receives a first set of data from a magnetic resonance fingerprinting (MRF) apparatus that repetitively and variably samples a (k, t, E) space associated with an object to acquire a set of NMR signals, where the MRF apparatus applies RF energy to the object according to an MRF diffusion-weighted double-echo (DWDE) pulse sequence, where the set of NMR signals includes transient-state signals associated with the MRF DWDE pulse sequence, a free induction decay signal, and a spin echo signal, where members of the first set of data are associated with different points in the (k, t, E) space, where t is time and E includes at least T1, T2, proton density, and apparent diffusion co-efficient, T1 being spin-lattice relaxation, and T2 being spin-spin relaxation, and where one or more 

25. An apparatus, comprising: a nuclear magnetic resonance (NMR) logic that receives a first set of data from a magnetic resonance fingerprinting (MRF) apparatus that repetitively and variably samples a (k, t, E) space associated with an object to acquire a set of NMR signals, where the MRF apparatus applies RF energy to the object according to an MRF diffusion-weighted double-echo (DWDE) pulse sequence, where the set of NMR signals includes transient-state signals associated with the MRF DWDE pulse sequence, a free induction decay signal, and a spin echo signal, where members of the first set of data are associated with different points in the (k, t, E) space, where t is time and E includes at least T1, T2, proton density, and apparent diffusion co-efficient, T1 being spin-lattice relaxation, and T2 being spin-spin relaxation, and where one or more of, t and E, vary non-linearly; a signal logic that produces an NMR signal evolution from the first set of data; a matching logic that selects, from a collection of stored signal evolutions, a stored signal evolution that matches the NMR signal evolution, and a quantitative mapping logic that simultaneously produces quantitative maps for T1, T2, proton density, and diffusion associated with the object based, at least in part, on the stored signal evolution that matches the NMR signal evolution and displays the quantitative maps.
9. The apparatus of claim 8, wherein the quantitative mapping logic simultaneously produces quantitative maps for T1, T2, proton density, and ADC associated with the object.
25. An apparatus, comprising: a nuclear magnetic resonance (NMR) logic that receives a first set of data from a magnetic resonance fingerprinting (MRF) apparatus that repetitively and variably samples a (k, t, E) space associated with an object to acquire a set of NMR signals, where the MRF apparatus applies RF energy to the object according to an MRF diffusion-weighted double-echo (DWDE) pulse sequence, where the set of NMR signals includes transient-state signals associated with the MRF DWDE pulse sequence, a T1, T2, proton density, and apparent diffusion co-efficient, T1 being spin-lattice relaxation, and T2 being spin-spin relaxation, and where one or more of, t and E, vary non-linearly; a signal logic that produces an NMR signal evolution from the first set of data; a matching logic that selects, from a collection of stored signal evolutions, a stored signal evolution that matches the NMR signal evolution, and a quantitative mapping logic that simultaneously produces quantitative maps for T1, T2, proton density, and diffusion associated with the object based, at least in part, on the stored signal evolution that matches the NMR signal evolution and displays the quantitative maps.

Claims 1, 15-17, 21-24.



Claims 1, 4-6, 8-10, and 12-14 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 10,261,154. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-35 of ‘154 teach all the limitations in claims 1, 4-6, 8-10, and 12-14 of the current application.

*Please see the seminaries (bolded) between the current application and reference ‘154.
Instant application
Reference: ‘154
1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals; determining a signal evolution from the acquired NMR signal; finding a selected entry in the set of known signal evolutions that matches the signal evolution; retrieving, from stored MR parameters associated with the selected entry, one or more quantitative MR parameter values; producing, from the quantitative values, quantitative maps associated with 

    PNG
    media_image2.png
    210
    335
    media_image2.png
    Greyscale

where: So is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i;    Ri is the sum of rotational effects that occur during acquisition block i; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.
accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal is acquired from a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation using random or pseudo-random imaging parameters; finding a selected entry in the set of known signals that matches the acquired NMR signal; identifying two or more magnetic resonance (MR) parameters for the volume based on stored MR parameters associated with the selected entry, where the two or more MR parameters include: a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal; and at least one of T1 relaxation associated with the resonance species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and assigning the volume that produced the acquired NMR signal to a cluster in a plurality of clusters based on the two or more MR parameters, where the set of known signal evolutions includes a signal selected from a set of signals described by: 
Si=RiEi( Si-1) 
where: S.sub.0 is the default or equilibrium magnetization, S.sub.i is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, R.sub.i is the combination of rotational effects that occur during acquisition block i, and E.sub.i is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal is acquired from a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation using random or pseudo-random imaging parameters; finding a selected entry in the set of known signals that matches the acquired NMR signal; identifying two or more magnetic resonance (MR) parameters for the volume based on stored MR parameters associated with the selected entry, where the two or more MR parameters include: a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal; and at least one of T1 relaxation associated with the resonance species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and assigning the volume that produced the acquired NMR signal to a cluster in a plurality of clusters based on the two or more MR parameters, where the set of known signal evolutions includes a signal selected from a set of signals described by: 
Si=RiEi( Si-1) 
where: S.sub.0 is the default or equilibrium magnetization, S.sub.i is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, R.sub.i is the combination of rotational effects that occur during acquisition block i, and E.sub.i is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

1. A method, comprising: accessing a set of known signal evolutions; accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal is acquired from a volume that contains one or more resonant species that simultaneously produced individual NMR signals in response to magnetic resonance fingerprinting (MRF) excitation using random or pseudo-random imaging parameters; finding a selected entry in the set of known signals that matches the acquired NMR signal; identifying two or more magnetic resonance (MR) parameters for the volume based on stored MR parameters associated with the selected entry, where the two or more MR parameters include: a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal; and at least one of T1 relaxation associated with the resonance species, T2 relaxation associated with the resonant species, off-resonance relaxation associated with the resonant species, and diffusion weighted relaxation associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation, and assigning the volume that produced the acquired NMR signal to a cluster in a plurality of clusters based on the two or more MR parameters, where the set of known signal evolutions includes a signal selected from a set of signals described by: 
Si=RiEi( Si-1) 
where: S.sub.0 is the default or equilibrium magnetization, S.sub.i is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, R.sub.i is the combination of rotational effects that occur during acquisition block i, and E.sub.i is the combination of 


    PNG
    media_image6.png
    70
    240
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    141
    314
    media_image7.png
    Greyscale

where: So is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block :; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.
30. An apparatus, comprising: a nuclear magnetic resonance (NMR) logic that receives a first set of data from a magnetic resonance fingerprinting (MRF) apparatus that repetitively and variably samples a (k, t, E) space associated with an object to acquire a set of NMR signals, where members of the first set of data are associated with different points in the (k, t, E) space, where t is time and E includes a set of at least one of T1, T2, and one other parameter, T1 being spin-lattice relaxation, and T2 being spin-spin relaxation, and where one or more oft and E vary non-linearly, where the (k, t, E) space is produced as a function of applying RF energy to the object according to a magnetic resonance fingerprinting (MRF) approach: a signal logic that produces an NMR signal evolution from the first set of data; a matching logic that selects from a collection of stored signal evolutions a stored signal evolution that most closely matches the NMR signal evolution; a characterization logic that characterizes the object based, at least in part, on two or more magnetic resonance (MR) parameters associated with the selected signal evolution and at least one of the two or more MR parameters including a default or natural alignment to which spins align when placed in a main magnetic field (M.sub.0) of an MRI system used to acquire the NMR signal and, and a cluster logic that assigns a location in the object that produced the first set of data to a cluster selected from a plurality of clusters, where the plurality of clusters represent Voronoi groups produced by a k-means analysis, and where the plurality of clusters segment an MR parameter data space associated with the object, where the cluster logic selects the cluster from the plurality of clusters in response to performing a k-means clustering analysis on the two or more MR parameters associated with the selected signal evolution, and where the cluster logic assigns the location in the object to the cluster with an accuracy of at least 99.7%, where the set of known signal evolutions includes a signal selected from a set of signals described by: 

    PNG
    media_image9.png
    64
    203
    media_image9.png
    Greyscale

where: S.sub.0 is the default or equilibrium magnetization, N.sub.s is the number of spins, S.sub.i is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i, R.sub.i is the combination of rotational effects that occur during acquisition block i, and E.sub.i is the combination of effects that alter the amount of magnetization in the different states for acquisition block i.

34. The apparatus of claim 30, where the characterization logic provides information concerning T1 associated with the object, T2 associated with the object, a diffusion coefficient associated with the object, a spin density associated with the object, a proton density associated with the object, a magnetic field to which the object was exposed, a gradient field to which the object was exposed, a tissue type of the object, or an identification of the object.
9. The apparatus of claim 8, wherein the quantitative mapping logic simultaneously produces quantitative maps for T1, T2, proton density, and ADC associated with the object.
14. The method of claim 1, comprising producing and displaying two or more different MR maps from a plurality of acquired NMR signals, where the two or more different MR maps are produced in parallel.

34. The apparatus of claim 30, where the characterization logic provides information concerning T1 associated with the object, T2 associated with the object, a diffusion coefficient associated with the object, a spin density associated with the object, a proton density associated with the object, a magnetic field to which the object was exposed, a gradient field to which the object was exposed, a tissue type of the object, or an identification of the object.
Claims 10 and 13-14 
Claims 1, 22-24.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the equations now read:

    PNG
    media_image10.png
    210
    335
    media_image10.png
    Greyscale

	It is not clear what [0087] is meant to mean and was not included in the originally filed claims. Claims 2-5 are rejected for depending on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (“Magnetic Resonance Fingerprinting”), in view of Park (US 2008/0278159).

Regarding claim 1, Ma teaches a method, comprising: 
	accessing a set of known signal evolutions [Page 187-188, Generation and recognition of MRF signals section. Page 191, right column. See also rest of reference.]; 
	accessing an acquired nuclear magnetic resonance (NMR) signal, where the acquired NMR signal was produced by a volume that contains one or more resonant species that simultaneously produced individual NMR signals [Page 187-188, Generation and recognition of MRF signals section. Page 191, left and right columns. See also rest of reference.]; 
	determining a signal evolution from the acquired NMR signal [Page 187-188, Generation and recognition of MRF signals section. Page 191, left and right columns. See also rest of reference.]; 
	finding a selected entry in the set of known signal evolutions that matches the signal evolution [Page 187-188, Generation and recognition of MRF signals section. See also Page 191 and rest of reference.]; 
[Page 187-188, Generation and recognition of MRF signals section. See also Page 191 and rest of reference.]; 
	producing, from the quantitative values, quantitative maps associated with the one or more quantitative MR parameter values [Page 187, Page 189, Page 191 teach generating a parameter map.]. 

	However, Ma is silent in teaching wherein the signal evolutions includes a signal selected from a set of signals described by:
	
    PNG
    media_image2.png
    210
    335
    media_image2.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block I; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.


[AltContent: textbox ([¶0014, ¶0036, wherein the equations are functionally equivalent to at least the claimed equations. See also rest of reference.])]	
    PNG
    media_image2.png
    210
    335
    media_image2.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization [¶0014, ¶0036. See also rest of reference.]; 
	Ns is the number of spins [¶0014, ¶0036. See also rest of reference.]; 
	Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i [¶0014, ¶0036. See also rest of reference.]; 
	Ri is the sum of rotational effects that occur during acquisition block i [¶0014, ¶0036. See also rest of reference.]; and 
	Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i [¶0014, ¶0036. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ma and Park because Park teaches that it is known that signals from MRI acquisitions are characterized according to the [Park - ¶0014 and ¶0036. See also rest of reference.]. 

Regarding claim 4, Ma and Park teach the limitations of claim 1, which this claim depends from.
	Ma further teaches wherein retrieving one or more quantitative MR parameter values comprises: retrieving, from the stored MR parameters associated with the selected entry, quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation [Page 187-188, Generation and recognition of MRF signals and Validation of the concept sections. See also Page 191 and rest of reference.].

Regarding claim 5, Ma and Park teach the limitations of claim 4, which this claim depends from.
	Ma further teaches wherein producing quantitative maps associated with the one or more quantitative MR parameter values comprises: simultaneously producing, from the retrieved quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species [Page 187-188, Generation and recognition of MRF signals and Validation of the concept sections. See also Page 191 and rest of reference.].

Regarding claim 10, Ma teaches a method, comprising: 
	controlling a nuclear magnetic resonance (NMR) apparatus to apply radio frequency (RF) energy to a volume in an object in a series of variable sequence blocks, where a sequence block includes one or more excitation phases, one or more readout phases, and one or more waiting phases [See Page 187-188, and 191. See also rest of reference.]; 
	where the volume contains one or more resonant species, where the RF energy applied during a sequence block is configured to cause the one or more resonant species in the volume to simultaneously produce individual NMR signals [Page 187-188, Generation and recognition of MRF signals section. Page 191, left and right columns. See also rest of reference.]; 
	where at least one member of the series of variable sequence blocks differs from at least one other member of the series of variable sequence blocks in at least N sequence block parameters, N being an integer greater than one [See Page 187-188, and 191. See also rest of reference.]; 
	controlling the NMR apparatus to acquire the simultaneously produced individual NMR signals [Page 187-188, Generation and recognition of MRF signals section. Page 191, left and right columns. See also rest of reference.]; 
	controlling the NMR apparatus to compare the acquired NMR signals to one or more known signal evolutions, and controlling the NMR apparatus to characterize at least one of the resonant species as a function of comparing the acquired NMR signals to the one or more known signal evolutions, where characterizing the resonant species comprises identifying one or more of, T1 relaxation associated with the resonant species, T2 relaxation associated with [Page 187-188, Generation and recognition of MRF signals section. Page 191, left and right columns. See also rest of reference.]. 

	However, Ma is silent in teaching wherein the signal evolutions includes a signal selected from a set of signals described by:
	
    PNG
    media_image11.png
    202
    298
    media_image11.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block I; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.

	Park, which is also in the field of MRI, teaches wherein signal evolutions includes a signal selected from a set of signals described by:

[AltContent: textbox ([¶0014, ¶0036, wherein the equations are functionally equivalent to at least the claimed equations. See also rest of reference.])]	
    PNG
    media_image11.png
    202
    298
    media_image11.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization [¶0014, ¶0036. See also rest of reference.]; 
	Ns is the number of spins [¶0014, ¶0036. See also rest of reference.]; 
	Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block i[¶0014, ¶0036. See also rest of reference.]; 
	Ri is the sum of rotational effects that occur during acquisition block i [¶0014, ¶0036. See also rest of reference.]; and 
	Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i [¶0014, ¶0036. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Ma and Park because Park teaches that it is known that signals from MRI acquisitions are characterized according to the magnetization, rotation, and relaxation effects that are experienced by the nuclei being examined [Park - ¶0014 and ¶0036. See also rest of reference.].

Regarding claim 12, Ma and Park teach the limitations of claim 10, which this claim depends from.
	Ma further teaches further comprising: retrieving, from stored MR parameters associated with the one or more know known signal evolutions, quantitative values for T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species, T1 being spin-lattice relaxation, T2 being spin-spin relaxation; and simultaneously producing, from the quantitative values, quantitative maps associated with T1 relaxation associated with the resonant species, T2 relaxation associated with the resonant species, an apparent diffusion coefficient (ADC) associated with the resonant species, and a proton density associated with the resonant species [Page 187-188, Generation and recognition of MRF signals and Validation of the concept sections. See also Page 191 and rest of reference.].

Regarding claim 13, Ma and Park teach the limitations of claim 10, which this claim depends from.
	Ma further teaches where the sequence block parameters are selected from a group including echo time, flip angle, phase encoding, diffusion encoding, flow encoding, RF pulse amplitude, RF pulse phase, number of RF pulses, type of gradient applied between an excitation portion of a sequence block and a readout portion of a sequence block, number of gradients applied between an excitation portion of a sequence block and a readout portion of a sequence block, type of gradient applied between a readout portion of a sequence block and an [See Page 187, wherein flip angle and phase of radiofrequency pulses, the repetition time, echo time and sampling patterns are varied. See also rest of reference.].

Regarding claim 14, Ma and Park teach the limitations of claim 13, which this claim depends from.
	Ma further teaches further comprising: controlling the NMR apparatus to vary one or more of, the amount of time between sequence blocks in the series of variable sequence blocks, the relative amplitude of RF pulses in sequence blocks in the series of variable sequence blocks, and the relative phase of RF pulses in sequence blocks in the series of variable sequence blocks [See Page 187, wherein flip angle and phase of radiofrequency pulses, the repetition time, echo time and sampling patterns are varied. See also rest of reference.].

Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Seiberlich (US 2012/0235678), in view of previously cited Ma, and in further view of previously cited Park.

Regarding claim 6, Seiberlich teaches an apparatus, comprising: 
[See Claim 29. See also rest of reference.]; 
	where the MRF apparatus applies RF energy to the object according to pulse sequence;
	where members of the first set of data are associated with different points in the (k, t, E) space, where t is time and E includes one or more quantitative MR parameters, and where one or more of, t and E, vary non-linearly [See Claim 29. See also rest of reference.]; 
	a signal logic that produces an NMR signal evolution from the first set of data [See Claim 29. See also rest of reference.]; 
	a matching logic that selects, from a collection of stored signal evolutions, a stored signal evolution that matches the NMR signal evolution [See Claim 29. See also rest of reference.], and 
	However, Seiberlich is silent in teaching a quantitative mapping logic that produces quantitative maps for the one or more quantitative MR parameters based, at least in part, on the stored signal evolution that matches the NMR signal evolution and displays the quantitative maps; wherein the collection of stored signal evolutions include a signal selected from:

    PNG
    media_image11.png
    202
    298
    media_image11.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block I; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.

	Ma, which is also in the field of MRI, teaches quantitative mapping logic that produces quantitative maps for the one or more quantitative MR parameters based, at least in part, on the stored signal evolution that matches the NMR signal evolution and displays the quantitative maps [Page 187, Page 189, Page 191 teach generating a parameter map.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Seiberlich and Ma because Seiberlich and Ma both teach magnetic resonance fingerprinting and Ma teaches that it is known to use magnetic resonance fingerprinting to acquire quantitative maps of MR parameters [Ma - Page 187, Page 189, Page 191 teach generating a parameter map.].


	
    PNG
    media_image11.png
    202
    298
    media_image11.png
    Greyscale

	where: 
	S0 is the default or equilibrium magnetization; Ns is the number of spins; Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block I; Ri is the sum of rotational effects that occur during acquisition block I; and Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block i.

	Park, which is also in the field of MRI, teaches wherein signal evolutions includes a signal selected from a set of signals described by:

[AltContent: textbox ([¶0014, ¶0036, wherein the equations are functionally equivalent to at least the claimed equations. See also rest of reference.])]	
    PNG
    media_image11.png
    202
    298
    media_image11.png
    Greyscale


	S0 is the default or equilibrium magnetization [¶0014, ¶0036. See also rest of reference.]; 
	Ns is the number of spins [¶0014, ¶0036. See also rest of reference.]; 
	Si is a vector that represents the different components of the magnetization Mx, My, Mz during acquisition block I [¶0014, ¶0036. See also rest of reference.]; 
	Ri is the sum of rotational effects that occur during acquisition block I [¶0014, ¶0036. See also rest of reference.]; and 
	Ei is the sum of effects that alter the amount of magnetization in the different states for acquisition block I [¶0014, ¶0036. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Seiberlich and Ma with the teachings of Park because Park teaches that it is known that signals from MRI acquisitions are characterized according to the magnetization, rotation, and relaxation effects that are experienced by the nuclei being examined [Park - ¶0014 and ¶0036. See also rest of reference.].

Regarding claim 8, Seiberlich, Ma, and Park teach the limitations of claim 6, which this claim depends from.
	Seiberlich and Ma further teach wherein the one or more quantitative MR parameters comprises T1, T2, proton density, and apparent diffusion co-efficient (ADC), T1 being spin-lattice relaxation, and T2 being spin-spin relaxation [Seiberlich - ¶0008; ¶0029. Ma - Page 187-188, Generation and recognition of MRF signals and Validation of the concept sections. See also Page 191. See also rest of both references.].

Regarding claim 9, Seiberlich, Ma, and Park teach the limitations of claim 6, which this claim depends from.
	Seiberlich is silent in teaching wherein the quantitative mapping logic simultaneously produces quantitative maps for T1, T2, proton density, and ADC associated with the object.
	Ma further teaches wherein the quantitative mapping logic simultaneously produces quantitative maps for T1, T2, proton density, and ADC associated with the object [Ma - Page 187-188, Generation and recognition of MRF signals and Validation of the concept sections. See also Page 191. See also rest reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Seiberlich and Ma because Seiberlich and Ma both teach magnetic resonance fingerprinting and Ma teaches that it is known to use magnetic resonance fingerprinting to acquire quantitative maps of MR parameters [Ma - Page 187, Page 189, Page 191 teach generating a parameter map.].

Allowable Subject Matter
Claims 2-3, 7, and 11 would be allowable if rewritten to overcome the rejections under double patenting and 35 U.S.C. 112, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art of record is silent in further teaching wherein the simultaneously produced individual NMR signals are produced in response to magnetic resonance fingerprinting (MRF) excitation that employs a diffusion-weighted double-echo (DWDE) pulse sequence; and wherein the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal.
	Claim 3 is considered allowable for depending on claim 2.

Regarding claim 7, the prior art of record is silent in further teaching wherein the pulse sequence is a MRF diffusion-weighted double-echo (DWDE) pulse sequence; and wherein the set of NMR signals includes transient-state signals associated with the MRF DWDE pulse sequence, a free induction decay signal, and a spin echo signal.

Regarding claim 11, the prior art of record is silent in further teaching wherein the simultaneously produced individual NMR signals are produced in response to magnetic resonance fingerprinting (MRF) excitation that employs a diffusion-weighted double-echo (DWDE) pulse sequence; and wherein the acquired NMR signal includes a free induction decay (FID) signal and a spin echo signal.

Conclusion
US 10,638,948 is considered relevant because Equations 6-7 of the reference are similar to the disclosed equations in the independent claims of the current application.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385.  The examiner can normally be reached on Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RISHI R PATEL/Primary Examiner, Art Unit 2896